                                                                                 FILED IN COURT
                                                                                 ASHEVILLE, NC       ..:
                IN THE I.]NITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF NORTH CAROLINA                            AUG   2l   2020
                          ASHEVILLE DIVISION                                   U,S. DISTRICT COURT
                                                                               W. DISTRICT OF N.C.

                            DOCKET NO. 1 :20-CR-00017

UNITED STATES OF AMERICA                     )
                                             )     CONSENTORDERAND
              v.                             )   JUDGMENTOFFORFEITURE
                                             )
RONALD CHARLES CALDWELL                      )


       WHEREAS, the defendant, RONALD CHARLES CALDWELL, has entercd
into a plea agreement (incorporated by reference herein) with the United States and
has voluntarily pleaded guilty pursuant to Fed. R. Crim. P. 1 1 to one or more criminal
offenses under which forfeiture may be ordered;

       WHEREAS, the defendant and the United States stipulate and agree that the
properfy described below constitutes property derived from or traceable to proceeds
of the defendant's offense(s) herein; property involved in the offenses, or any
property traceable to such property; and./or property used in any manner to facilitate
the commission of such offense(s); orsubstitute propertyas dehned by 2l U.S.C. $
853(p) and Fed. R. Crim. P. 32.2(e); and is therefore subject to forfeiture pursuant
to 18 U.S.C. 52253, provided, however, that such forfeiture is subject to any and all
third party claims and interests, pending fural adjudication herein; the defendant
waives his interest, if any, in the property and agrees to the forfeiture of such interes!

       WHEREAS, the defendant herein waives the requirements of Fed. R. Crirn
P.32.2regarding notice of the forfeiture in the charging instrument, announcement
of the forfeiture at sentencing and incorporation of the forfeiture in the judgment
against defendant;

       WHEREAS, pursuant ro Fed. R. Crim. P. 32.2(bXl ) & (c)(2), the Court ffrds
that there is the requisite nexus between the property and the offense(s) to which the
defendant has pleaded guilty and that the defendant has a legal or possessory interest
in the property;




     Case 1:20-cr-00017-MR-WCM Document 22 Filed 08/21/20 Page 1 of 3
       WHEREAS, the defendant withdraws any claim previously submitted in
response to an administrative forfeiture or civil forfeiture proceeding concerning any
of the properff described below. If the defendant has not previously submitted such
a claim, the defendant hereby waives all right to do so. If any administrative
forfeiture or civil forfeiture proceeding concerning any of the property described
below has previously been stayed, the defendant hereby consents to a lifting of the
stay and consents to forfeifure;

       WHEREAS, the undersigred United States Magistrate Judge is authorized to
enter this Orderby the previous Order of this CourtNo. 3:05MC302-C (September
8, 2005);

     NOW, THEREFORE,IT IS HEREBY ORDERED THAT the following
propefty is forfeitedto the United States:

            o   Dell desktop computer, service tag number 246RR22;
            o   Dell laptop computer, serial number FSBW32;
            .   Dell Inspiron Zno HD Mini desktop computer, service tag
                CPQTDP1;
            r   Western Digital 500GB external HDD, serial number
                WCAUH0708860; and
            o   Samsung SM-5fi10 Galaxy              S tablet, serial          number
                RT2GCOOSPYM;

      The United States Marshal and/or other property custodian for                 the
investigative agency is authorized to take possession and maintain custody of       the
above-described tangible property.

       Ifand to the extent required by Fed. R. Crim. P.32.2(b)(6),21 U.S.C. $
853(n), and/or other applicable law, the United States shall pubhsh notice and
provide direct written notice of this forfeiture.

      Any person, other than the defendant, asserting any legral interest in the
property may, within thrty days ofthe publication of notice or the receipt of notice,
whichever is earlier, petition the court for a hearing to adjudicate the validity of the
alleged interest.



                                           2




      Case 1:20-cr-00017-MR-WCM Document 22 Filed 08/21/20 Page 2 of 3
            Pursuant to Fed. R. Crim. P. 32.2OX3), uponentry ofthis Order of Forfeiture,
     the United States Attorney's Office is authorized to conduct any discovery needed
     to identifu, locate or dispose of the property, including depositions, interrogatories,
     requests for production of documents and to issue subpoenas, pursuant to Fed. R
     Civ. P.45.

            Following the Court's disposition of all timely petitions filed, a final order of
     forfeiture shall be entered, as provided by Fed. R. Crim. P . 32.2(c)(2).lf no third
     party files a timely petition, this order shall become the final order and judgment of
     forfeiture, as provided by Fed. R. Crim. P.32.2(c)(2), and the United States shall
     have clear title to the property and shall dispose of the property according to law.
     Pursuant to Fed. R. Crim. P.32.2(b)(4)(A), the defendant consents that this order
     shall be final as to defendantupon filing.

     SO AGREED:




,$   Assistant United States Attomey



     /,4O-*C-t*t
     RONALD CHARLES CALDWELL
     Defendant



     JAMES ORVILLBzuCE, JR.
     Attorney for Defendant
                                                Signed:     NSr* Ztron

                                                W. CARLETON             CALF
                                                United States             Judge
                                                                  ofNorth Carolina




          Case 1:20-cr-00017-MR-WCM Document 22 Filed 08/21/20 Page 3 of 3
